IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: N.M.W.-S., A           : No. 384 EAL 2020
MINOR                                      :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: K.S., MOTHER                  : from the Order of the Superior Court

IN THE INTEREST OF: N.N.W.-S., A           : No. 385 EAL 2020
MINOR                                      :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: K.S., MOTHER                  : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.